Citation Nr: 1143458	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  01-08 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for residuals of a fracture of the right medial malleolus.

2.  Entitlement to a disability evaluation in excess of 20 percent for residuals of a left shoulder injury with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  During the pendency of the Veteran's appeal, his claims folder was transferred to the RO in Atlanta, Georgia.

In October 2007 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In his July 2004 VA examination, the Veteran raised the issue of total disability evaluation based on individual unemployability (TDIU) indicating that he lost his full-time job but was working most days as a substitute teacher.  During his October 2007 Board hearing, the Veteran indicated that his service-connected disabilities prevented him from his printing job.  The issue of TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability is manifested by objective clinical findings of stiffness, tenderness, and recurrent painful motion.  The Veteran had dorsiflexion measurements ranging from 0 to 15 degrees and plantar flexion measurements ranging from 10 to 40 degrees, but there is no evidence of ankylosis.

2.  The Veteran's left shoulder injury with traumatic arthritis was manifested by functional loss due to pain and weakness which approximated a limitation of motion of the left arm to shoulder level, prior to July 2010, and midway between the side and shoulder level thereafter.

3.  The Veteran's left shoulder injury with traumatic arthritis has not been manifested by movement of the arm limited 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for residuals of a fracture of the right medial malleolus are not met for any period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for a rating in excess of 20 percent for the Veteran's left shoulder injury with traumatic arthritis have not been met for any period of time covered by this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right medial malleolus

The Veteran seeks a disability evaluation in excess of 30 percent for residuals of a fracture of the right medial malleolus.  The Veteran reported that he had swelling, pain, and tenderness in his right ankle.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings are not warranted in this case as the evidence does not show that the criteria for higher ratings are warranted at any point in time covered by these claims.   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.  The Board notes that normal range of motion for the ankle on dorsiflexion is to 20 degrees and to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In June 2000, the Veteran reported that he still had swelling, pain, and tenderness in his right ankle.  

In August 2000 the Veteran was accorded a compensation and pension (C&P) joints examination.  During the examination the Veteran reported that he was being treated with shots in the ankle.  He reported that when his ankle symptoms were bad that he could not put on his own stocking and his wife would have to do it for him.  He also reported that he began wearing a brace on his ankle.  Physical examination revealed that the right foot was externally rotated to the right compared to the left when knees are held in contact and the legs dangle.  The examiner determined that that amounted to a 20 degree deformity.  In a measurement of prominence of the medial malleoli, the right ankle was externally rotated compared to the left.  Dorsiflexion on the right was present to 0 degrees and plantar flexion was to 25 degrees.  Medial malleolus was prominent on the right.  There was no swelling, tenderness, or effusion.  The examiner noted that the right hindfoot had limited motion compared to the left.  The Veteran also exhibited 30 percent less motion of the hindfoot in eversion and inversion of the right foot that was present on the left.  Pedal pulses were normal and there was no circumduction of the ankle.  There was no sensory or motor disturbance.  An x-ray showed traumatic arthritis of the right ankle with narrowing of the joint space with osteophytosis at the medial and lateral malleoli, especially the medial.  There was narrowing of the joint space, at the medial aspect of the ankle where there appears to be joint contact between the talus and the osteophytes at the medial malleolus.  There was also some deterioration, probably on traumatic basis, of the metatarsal joints on the right and the subtalar joints on the right with narrowing of the joint space and osteophyte formation.  The impression was that the Veteran had residuals of a fracture of the medial malleolus on the right with degenerative traumatic orthesis and a permanent deformity probably associated with the malunion.  There was also deterioration of the subtalar and the midtarsal joints on the right foot.  

Private medical records dated from August 2000 to March 2001 show that the Veteran complained of and was treated for his right ankle.  The diagnosis was subtalar degenerative joint disease.  During an August 2000 orthopedic evaluation the Veteran reported pain in his right ankle that has worsened over the past few years.  He reported that anti-inflammatory medications failed to give him symptomatic relief.  Physical examination revealed diffuse tenderness at the anteromedial and anterolateral joint lines.  There was also tenderness at the inferior medial malleolus and minimal crepitus with active range of motion.  Dorsiflexion was to 15 degrees and plantar flexion was to 20 degrees with moderate discomfort.  X-rays demonstrated a prominent spur off the inferior medial malleolus.  There was evidence of degenerative joint disease but the majority of his joint space was preserved.  There were no loose bodies evident.  The diagnosis was symptomatic degenerative arthritis of the right ankle.  

In April 2001 the Veteran was ordered off from work for 90 days due to his right ankle degenerative joint disease.  

In an August 2002 letter, the Veteran's private physician reported that the Veteran was in significant pain from his right ankle resulting in significant disability.  The Veteran had significant problems driving due to pain and he reported some weakness, numbness, and tingling in his right ankle.  The physician noted that the Veteran was in significant pain with range of motion, both passive and active.  The physician noted tenderness to palpation also.  He noted that both active and passive range of motion provided the same degree of range of motion but noted that with active motion, pain caused weakness in the strength of his muscles noted on examination.  The physician found the Veteran's ankle to be in constant moderate to severe pain.  He noted that the Veteran complained of pain in several degrees, 5 to 10 degrees of movement in flexion, extension, inversion, or eversion.  The Veteran had definite difficulty in ambulation because of pain and some weakness in his right leg related to his ankle.  The physician noted that the Veteran limped when he walked that indicated difficulty in placing the entire weight of his body while he ambulated.  

In a September 2002 evaluation, the Veteran reported constant ankle pain on standing and walking.  He denied radiation of pain.  Physical examination revealed that the Veteran could walk without difficulty and get on and off the examination table.  The Veteran was able to heel walk but could not toe walk.  He did not walk with a limp and there was no wide stance.  Range of motion revealed dorsiflexion of 5 degrees and plantar flexion of 30 degrees with pain.  He had tenderness on his right foot.  Motor strength was 5/5 in the lower extremities and there was normal muscle bulk and tone.  Deep tendon reflexes were +1 and he was very hyporeflexic and his toes were downgoing.  The diagnosis was right ankle pain, status-post injury with fracture in the past with decreased range of motion.  The examiner found the Veteran had decreased range of motion in the right ankle that was restricted because of pain.  There was no evidence of swelling.  The examiner further found that it was possible that the Veteran had degenerative arthritis or limited range of motion because of his previous fracture.  The examiner reported that he Veteran was restricted to four hours of standing with frequent breaks.  

VA medical records dating from March 2001 to August 2003 show that the Veteran complained of chronic ankle and foot pain.  In August 2002 the Veteran rated his right ankle pain as a 7/10.  An August 2003 record indicated that the Veteran was offered ankle fusion in the past but the Veteran had deferred.  

In December 2003 the Veteran was accorded a C&P orthopedic examination.  During the examination, the Veteran reported significant problems with walking and standing.  The examiner noted that dictation dated in November 2002 showed decreased range of motion of the right ankle with dorsiflexion of 0 degrees and plantar flexion of 25 degrees.  There was no swelling, tenderness, or effusion.  No sensory or motor disturbances were noted.  Physical examination of the right ankle showed dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  There was a swollen area in the right medial malleolus of the ankle that appeared to be mildly tender.  There was no redness, heat, or abnormal movement.  Pulses in the right foot were 2+.  The right knee measured 37 cm, the right calf was 37 cm, and the right ankle was 21.5 cm.  Neurological testing was within normal limits and sensation was normal to pinprick and light touch.  The diagnosis was probably arthritic changes in the right ankle with consequent pain.  There was decreased range of motion in the right ankle secondary to the pain.  The examiner found that repeated use would significantly limit function ability of the right ankle and weakened movements and excessive pain would be resultant of the repeated use.  The examiner opined that the Veteran could undergo approximately a 50 percent diminishment of excursion, strength, speed, and endurance.  

In July 2004 the Veteran was accorded a VA C&P examination.  During the examination the Veteran reported that he has been treated with cortisone shots and pain pills.  He reported that he continued to wear a canvas brace about his ankle and hind foot.  He reported that he used a cane off and on.  Physical examination revealed that the Veteran walked with the left lower extremity slightly externally rotated.  He complained of pain when asked to heel or toe walk.  He had pain when rising on the right toe or when attempting to stand with weight only on the right heel.  Deep tendon reflexes were equal and normal at the knees and ankles.  The right calf was 37 cm and the left calf was 39.5 cm.  Sensory perception was normal.  The Veteran's right distal limb was externally rotated 30 degrees when the Veteran was sitting on the examination table with the lower limbs dependent.  Pedal pulses were good on the right.  Range of motion revealed dorsiflexion from 5 degrees to 20 degrees of plantar flexion from 20 degrees.  The hind foot was fixed in 5 degrees of valgus.  Manipulation of the right hind foot occasionally produced a loud snapping and popping accompanied by pain.  The examiner noted that there was moderate to severe traumatic arthrosis of the ankle and at the mid-tarsal joint and severe arthrosis at the sub talar joint.  The examiner determined that dysfunction would be significant with lack of endurance, limitation of motion, weakness, pain, and fatigue following repeated activity and not requiring much activity to initiate such pain and that it would be expected that working on rough ground would be especially painful.  

VA medical records dating from November 2004 to February 2006 show that the Veteran requested comfortable shoes and an ankle brace for his right ankle.  A January 2005 podiatry consult showed mild right ankle deformity with minimal edema and moderate pain on right ankle range of motion.  Pedal pulses were palpable.  The diagnosis was degenerative joint disease of the right ankle.  In November 2005 the Veteran reported that he limited walking to eight blocks while wearing his ankle support and two blocks without use of his support.  

During an October 2007 Board hearing, the Veteran testified that he wore an ankle brace but stated that he did not wear it sometimes because it was painful and hurt more than it helped with swelling.  He testified that he was told he sat down too much while teaching due to ankle pain.  Walking three blocks bothered him and he had to walk sideways up and down hills.  

Private medical records received in June 2009 include a July 1990 report during which the Veteran reported pain in his right ankle.  An x-ray revealed an avulsed fragment of his medial malleolus from an old injury and new bone formation alone the distal tibia.  The physician noted a subtalar fusion which was most likely congenital.  The impression was ankle pain.  An August 2002 note found that the Veteran's right ankle was painful laterally and distally.  The Veteran reported pain with walking.  Plantar flexion was to 5 degrees and dorsiflexion was to 20 degrees.  In September 2002, dorsiflexion was to 5 degrees, plantar flexion was to 10 degrees, inversion was to 0 degrees, and eversion was to 12 degrees.  

In November 2009 the Veteran was accorded another C&P joints examination.  During the examination the Veteran reported that he had constant pain that was aggravated by weight-bearing activities, especially walking on an incline.  He reported a walking limitation of approximately four to six blocks.  He also complained of stiffness and weakness and frequent giving out of the right ankle.  He denied heat, redness, subluxation, or dislocation.  He complained of frequent swelling in the right ankle that was associated with flare-ups that occurred several times a week.  Flare-ups were severe and lasted for several hours a day.  He reported that he used a standard cane to assist with ambulation and wore a right ankle brace.  Physical examination revealed that his gait was mildly antalgic and he had an abnormal show wear pattern.  There was no overt effusion of the right ankle.  There was tenderness to palpation and a bony hypertrophy noted at the medial malleolus greater than the lateral malleolus.  Anterior and posterior drawer tests were negative and the talar tilt was negative.  Range of motion in the right ankle was not tested.  The diagnosis was residuals of right ankle avulsion fracture to the medial malleolus with traumatic osteoarthritis.  

In July 2010 the Veteran was accorded another VA C&P joints examination.  His right ankle joint symptoms included deformity, giving way, pain, stiffness, and decreased speed of joint motion.  He denied instability, weakness, incoordination, and episodes of dislocation or subluxation.  He reported repeated episodes of effusions and reported severe flare-ups every three to four months with a duration of one to two weeks.  He was able to stand for 15 to 30 minutes but was unable to walk more than a few yards.  Physical examination revealed an antalgic gait.  There was no evidence of abnormal weight bearing, loss of hone or part of a bone, or inflammatory arthritis.  The examiner found effusion, tenderness, abnormal motion, and guarding of movement.  There was no instability or tendon abnormality.  Range of motion of the right ankle revealed dorsiflexion from 0 to 15 degrees with pain beginning and ending at 15 degrees, and plantar flexion from 0 to 40 degrees with pain beginning and ending at 40 degrees.  There was no objective evidence of pain with active motion and no additional limitations after repetitive range of motion.  There was no evidence of ankylosis.  The examiner noted that passive range of motion was unchanged from active range of motion and on repetitive testing, range of motion values were unchanged from the baseline values and no pain, fatigue, weakness, or incoordination was noted.   A July 2004 ankle x-ray showed probable healed fracture of the right lateral malleolus.  

The Veteran reported that he was employed part-time as a teacher.  He further reported that he lost five weeks of work due to his right ankle and left shoulder conditions.  The diagnosis was status-post right ankle fracture with surgical repairs.  The examiner noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  There were significant effects on the Veteran's usual occupation of graphic communication.  The examiner noted decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  Resulting work problems included increased absenteeism.  The disability had mild impact on toileting and grooming; moderate impact on chores, recreation, traveling, bathing, and dressing; and severe impact on shopping, exercise, and driving.  He was prevented from participating in sports.  The examiner found that the Veteran's right ankle should not preclude light duty or sedentary employment.  He found that the Veteran has limitation with range of motion, pain, and swelling in the right ankle.  

The Board notes that the Veteran has been rated under Diagnostic Codes 5271 and 5270.  Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.  The Board notes that normal range of motion for the ankle on dorsiflexion is to 20 degrees and to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Code 5270.  Under Diagnostic Code 5270, ankylosis of an ankle warrants a 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is warranted if the ankylosis is in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

The evidence of record does not show ankle ankylosis, as the Veteran has range of motion in the joint.  While the evidence does not show ankylosis with plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees to merit a 30 percent disability rating under Diagnostic Code 5270, the Veteran was nevertheless awarded a higher evaluation based on deformity and severity of symptoms.  However, a higher rating is not warranted under Diagnostic Code 5270 as the evidence shows range of motion from zero to 15 degrees in dorsiflexion and plantar flexion from 10 to 40 degrees.   

In addition, the Veteran is not entitled to an evaluation in excess of 30 percent under Diagnostic Codes 5272, 5273, and 5274 for any time covered by this appeal.  As noted above, the Veteran already receives a rating in excess of the maximum schedular rating allowed under Diagnostic Code 5271.  The maximum schedular rating allowable under Diagnostic Codes 5272-5274 is 20 percent.  Moreover, ankylosis of the subastragalar or tarsal joint, malunion, and astragalectomy are not shown by the evidence of record.  The Veteran's request for a rating in excess of 30 percent must therefore be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274.  

The Board has considered whether Diagnostic Code 5262 should be applied as it includes the rating criteria for impairment of the tibia and fibula with an ankle disability.  However, as the evidence does not indicate such nonunion or malunion, those criteria are not for application.  

The Board has also considered the Veteran's statements regarding the severity of his right ankle and finds them competent, credible, and probative.  However, the totality of the evidence does not show an increased rating is warranted.  Accordingly, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left shoulder injury

The Veteran seeks a disability evaluation in excess of 20 percent for residuals of a left shoulder injury with traumatic arthritis.  

The RO initially evaluated the Veteran's left shoulder under Diagnostic Code 5010-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5010 provides for compensation for arthritis due to trauma and substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The rating criteria for limitation of motion of the arm are outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Thus, the hyphenated code is intended to show that the Veteran's disability includes symptoms of arthritis due to trauma (Diagnostic Code 5010) and limitation of motion of the arm (Diagnostic Code 5201).  During the pendency of this claim, in November 2003, the RO increased the Veteran's disability evaluation to 20 percent, effective June 30, 2000.  The Board notes that the Veteran is right-handed as per the Veteran's reports.  See July 2010 C&P examination.  The Board therefore finds that the Veteran's left arm is considered his minor arm for rating purposes.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  The criteria pertaining to degenerative arthritis under Diagnostic Code 5003 instruct to rate degenerative arthritis established by X-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  These ratings may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, a rating of 20 percent is warranted when motion of the minor arm is limited to shoulder level.  A 20 percent evaluation is also warranted for limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent rating contemplates limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Regulations define the normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

VA medical records dating from August 1999 to August 2000 show that the Veteran complained of and was treated for left shoulder pain.  In January 2000 the Veteran complained of numbness in his left arm.  A March 2000 consultation reflected complaints of radiating pain and weakness on reaching overhead.  Physical examination showed slight atrophy of the thenar muscles on the left side with minimal weakness of abduction of the thumb and lateral extension of the first digit.  The findings on EMG were consistent with a mild C5 radiculopathy.  

In August 2000 the Veteran was accorded a C&P joints examination.  During the examination the Veteran reported left shoulder pain that was sometimes treated with injections.  He reported that he could not lift anything over shoulder level because of the pain.  Physical examination revealed the shoulder had normal range of motion without crepitation.  There was mild tenderness for deep pressure at the posterior inferior capsule of the shoulder.  The shoulder girdle was well muscled.  There was visible and palpable atrophy in the supra and infraspinatus muscles that was visible as a mild atrophy allowed the spine of the scapula to become more prominent on the left than on the right side.  The examiner noted some slight atrophy at the deltoid but indicated that it was quite slight compared to the right side.  There was no evidence of instability of the shoulder.  Additionally, there was no apprehension on manipulation of the shoulder in those areas.  The impression was that the Veteran had some atrophy of the supraspinatus muscles on the left side.  

A March 2001 neurological evaluation showed the Veteran complained of pain and numbness from the left shoulder down his arm and forearm.  Physical and neurological examination revealed decreased muscle strength in the left biceps, which was 4/5, compared to 5/5 on the right side.  He had had very mild 4/5 weakness of the left deltoid muscle.  Reflexes showed that the left biceps reflex was decreased at 1+, compared to 2+ on the right side.  Reflexes in the brachioradialis, triceps, knee, and ankle jerks were wall active and 1+ throughout.  He had paresthesias involving the left hand and the territory of both the left C6 and C7 roots.  Coordination, gait, stance, and station were normal.  There was tender to palpation of the C5, 6, and 7 vertebrae.  There was no cervical lymphadenopathy.  The impression was symptomatic left C5 and C6 root radiculopathy. 

VA medical records dating from March 2001 to August 2003 show that the Veteran complained of left shoulder pain.  

Private medical records dating from July 1995 to April 2001 reveal that the Veteran complained of and was treated for left shoulder pain and tenderness.  

In a statement dated in July 2001, the Veteran reported that the pain in his left shoulder was not as bad.  He reported that he could not sleep on his left side without having numbness in his fingers.  

An August 2002 letter from a private physician noted that the Veteran has had problems with his left shoulder including pain.  

Private medical records dating from July 1995 to April 2003 reveal that the Veteran complained of and was treated for left shoulder pain and tenderness.  

In a September 2002 evaluation, the Veteran reported shooting pain in the back of his arm.  He reported that he could not play golf or ride a bike because of pain.  Physical examination of the left shoulder revealed forward elevation was 160 degrees restricted due to pain, abduction was 90 degrees, adduction was 50 degrees, external rotation was 60 degrees, internal rotation was 80 degrees, and backward extension was 50 degrees.  There was tenderness on the shoulder on deep palpation.  Muscle strength was 5/5 in the upper extremities and the Veteran had normal sensation to light touch and pinprick.  The diagnosis was left shoulder pain, possibly degenerative arthritis or possible chondral arthritis or rotator cuff injury.  The examiner noted decreased range of motion in the left shoulder.  The examiner described the Veteran's reports of pain to appear to be radicular pain but did not find that upon examination.  The examiner further found that the Veteran was limited in the amount he could lift due to possibly degenerative arthritis or rotator cuff injury in the shoulder.  The examiner further found there was manipulative limitation on reaching above his shoulder height because of the decreased range of motion.  

Physical therapy records dating from January 2002 to December 2003 include a March 2000 neurological consultation.  The Veteran reported increasingly frequent episodes of pain, which were a little more than intense.  Pain occurred once every two to three days or it may occur two to three times per day.  Pain radiated down the anterior arm and occasionally was accompanied by tingling in the first and second digits.  He was aware of some mild weakness on abduction of the arm on reaching overhead.  Physical examination showed questionable slight atrophy of the thenar muscles on the left side and minimal weakness of abduction of the thumb and lateral extension of the first digit.  There was pain in the tip of the shoulder brought on with abduction of the extended arm and relieved with the elbow flexed with the hand on the top of the head.  Reflexes were graded at 1+ in the biceps and triceps bilaterally.  EMG examination revealed that there was an increased frequency of polyphasic action potentionals, most abundant in the supraspinatus biceps brachii, and the mid-cervical paravertebral muscles.  There was a mild decrease in the strength of the interference pattern in the supraspinatus and biceps muscles.  The interpretation was a mildy abnormal study that was consistent with mild C5 radiculopathy.  A September 2002 record diagnosed the Veteran with palpable muscle spasm in the left, up to the trapezius muscles and left lateral cervical muscles.  

In December 2003 the Veteran was accorded a C&P orthopedic examination.  The Veteran reported difficulty elevating the arm and lifting heaving objects.  Physical examination revealed left shoulder abduction to 90 degrees.  Flexion, external rotation, internal rotation, and extension were within normal limits.  Abduction was limited to 90 degrees.  Hand grip strength was 5/5 bilaterally.  Neurological examination revealed abduction, flexion, external rotation, and internal rotation, were within normal limits.  The diagnosis was probable arthritic changes in the left shoulder with decreased range of motion secondary to pain.  The examiner opined that repeated use would significantly limit function ability of the affected areas of the left shoulder.  The examiner opined that the Veteran could undergo approximately a 50 percent diminishment of excursion, strength, speed, and endurance.  

In July 2004 the Veteran was accorded a VA C&P examination.  During the examination the Veteran reported that he has had pain in the left arm off and on.  He reported that after using his left arm to excess or when driving an automobile his left arm would go numb and he would experience pain from his elbow to the ulnar border of the left hand.  He further reported pain and numbness periodically.  An EMG and nerve conduction test was performed in 1994 and 1999 and the Veteran's physician recommended cervical spine surgery.  The Veteran reported that he was treated by an injection into the shoulder five or 10 times.  He stated that since he is not employed the pain in his shoulders was less significant.  Physical examination revealed full range of motion of the neck.  Motions of the neck were done without pain, tenderness, or crepitation and were regarded as normal.  The shoulders revealed normal range of motion without tenderness and muscle function was good.  Muscle strength, sensory function, and deep tendon reflexes were all normal except there was some tenderness at the left acromioclavicular joints.  Deep tendon reflexes were normal at the elbow.  Shoulder x-rays were normal except there was degenerative arthritis at the left acromioclavicular joint. 

Private medical records dating from January 2004 to August 2004 show that the Veteran complained of and was treated for left shoulder pain.  

During an October 2007 Board hearing, the Veteran testified that his shoulder pain has gotten to the point where he avoided lifting anything above his shoulder.  

In November 2009 the Veteran was accorded another C&P joints examination.  During the examination the Veteran reported constant pain in the left shoulder that was been getting progressively worse.  He reported that his pain was aggravated by driving, raking, lying on his left side, or overhead activities.  He complained of associated stiffness and weakness.  He denied instability, heat, redness, subluxation, or dislocation.  He reported flare-ups occurred two to three times a week that were severe and were exacerbated by strenuous activity.  Flare-ups tended to last for up to a day to a day and a half.  The Veteran reported that he was a substitute teacher and worked approximately three or four days a weeks.  He reported that he was available to work five days a week but stated that he could not tolerate more than three or four days due to pain in his shoulder.  He reported that he avoided overhead activities.  Physical examination revealed he was tender to palpation at the left acromioclavicular joint.  There was also exquisite tenderness over the left trapezius muscle which reproduced left arm pain and numbness and tingling.  Strength was 4/5 with shoulder internal and external rotation and abduction.  The examiner noted that the Veteran was pain limited.  Range of motion was as follows:  forward flexion and abduction was from 0 to 170 degrees with pain occurring from 70 to 170 degrees, internal rotation was from 0 to 70 degrees with pain from 50 to 70 degrees, external rotation was from 0 to 90 degrees with pain from 70 to 90 degrees.  An x-ray dated in December 2008 revealed narrowing of the acromioclavicular joint.  The diagnosis was left shoulder injury with traumatic arthritis.  No painful motion was objectively noted and on repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination.  

In July 2010 the Veteran was accorded another VA C&P joints examination.  The Veteran reported that his shoulder pain has increased since his last examination.  His left shoulder symptoms included giving way, pain, stiffness, weakness, decreased speed of joint motion, and numbness.  He denied deformity, instability, and incoordination.  He also denied episodes of dislocation, subluxation, or locking.  He denied effusions and symptoms of inflammation.  Examination of the joint revealed tenderness, pain at rest, abnormal motion, and guarding of movement.  Range of motion revealed flexion from 0 to 90 degrees with pain beginning at 40 degrees and ending at 90 degrees, left abduction from 0 to 85 degrees with pain beginning at 40 degrees and ending at 85 degrees, internal rotation from 0 to 40 degrees with pain beginning at 30 degrees and ending at 70 degrees, and external rotation from 0 to 60 degrees with pain beginning at 20 degrees and ending at 60 degrees.  There was objective evidence of pain following repetitive motion.  Range of motion after repetitive motion revealed flexion from 0 to 80 degrees, left abduction from 0 to 70 degrees, internal rotation from 0 to 60 degrees, and external rotation from 0 to 50 degrees.  

The Veteran reported that he was employed part-time as a teacher.  He further reported that he lost five weeks of work due to his right ankle and left shoulder conditions.  The diagnoses were degenerative joint disease of the left shoulder, supraspinatus tendinosis, and clinical left shoulder impingement syndrome.  The examiner noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  There were significant effects on the Veteran's usual occupation.  The examiner noted problems with lifting and carrying, difficulty reaching, weakness or fatigue, and decreased upper strength.  Resulting work problems included increased absenteeism.  The Veteran had more difficulty performing duties and had mild impact on toileting; moderate impact on chores, exercise, recreation, traveling, and grooming; and severe impact on sports, bathing, dressing, and driving.  The examiner noted that the Veteran's functional left arm movement was primarily midway between his side and shoulder level.  The examiner found that the Veteran's left shoulder should not preclude light duty or sedentary employment.  Strenuous physical employment was limited given the Veteran's severe limitation with range of motion at the left shoulder with impingement syndrome.  

The Board finds that the medical record does not support disability rating in excess of 20 percent for the Veteran's left shoulder disability, to include based on the limited motion attributable to pain.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Range of motion measurements reveal:  some mild weakness on abduction of the arm on reaching overhead in March 2000, forward flexion to 160 degrees and abduction to 90 degrees in September 2002, abduction to 90 degrees in December 2003, and forward flexion and abduction from 0 to 170 degrees with pain occurring from 70 to 170 degrees in November 2009.  Moreover, the November 2009 examiner found that the repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination.  The Board finds these functional limitations at most approximate a limitation of motion to the shoulder level, which warrants a 20 percent evaluation.  

The evidence contained in the July 2010 VA examination shows that the Veteran's functional left arm movement was primarily midway between his side and shoulder level.  As stated previously, the Veteran's left arm is considered his minor arm for rating purposes.  Under Diagnostic Code 5201, the Veteran's limitation of motion to midway between his side and shoulder lever of the minor arm would only merit a disability rating of 20 percent.  

The evidence, as a whole, does not show that the Veteran's limitation of motion is limited to 25 degrees from his side.  The Board finds that the criteria for a 20 percent rating for the service-connected left shoulder injury with traumatic arthritis are approximated and such rating adequately portrays the functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of this joint.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5251-5253 (2011).  

The Board additionally finds the Veteran is not entitled to an increased rating under any of the other diagnostic codes pertinent to the shoulder and arm.  Taking the remaining codes in numerical order, Diagnostic Code 5200, the code for ankylosis of the scapulohumeral articulation, has not been raised by the medical evidence and is not supported by the ranges of motion described above.  The examiner also explicitly found there was no joint ankylosis.  Diagnostic Code 5202 provides 30 percent evaluations for impairment of the humerus where there is recurrent dislocation of or at the scapulohumeral joint, or where there is malunion of the scapulohumeral joint with marked deformity.  This has also not been raised by the medical evidence.  The medical evidence of record shows no recurrent dislocation on physical examination, x-rays revealed no evidence of dislocation, nor has the Veteran reported dislocation.  Moreover, in the November 2009 and July 2010 VA examinations, the Veteran denied dislocations.  Diagnostic Code 5203 is not applicable because 20 percent is the maximum rating allowed under this code; moreover, dislocation, malunion, and nonunion of the clavicle or scapula are not shown.    

For all of these reasons, a rating in excess of 20 percent for the Veteran's shoulder is not justified.  In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  While positive DeLuca findings were made by the July 2010 VA examiner, the current rating assigned contemplates the functional impairment due to pain.  The Board has considered the Veteran's reported symptoms regarding the severity of his left shoulder and finds them competent, credible, and probative.  However, even considering the effects of pain on use, the evidence does not show that the Veteran's left shoulder is limited in motion to 25 degrees from his side at any point in time that is covered by this claim, to include due to pain, and thus the requirements for a rating higher than 20 percent for functional limitation are not met.  Accordingly, the Board finds that a higher elevation is not warranted.  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  There are three analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ankle disability and left shoulder with the established criteria found in the rating schedule.  The Veteran reported that he retired from working in printing and has been working part-time substitute teaching.  He also indicates that he was available to teach five days a week but limited himself to three or four days due to the service-connected disabilities.  The lay statements are considered competent, credible and probative.  However, the Board ultimately finds that the Veteran's right ankle and left shoulder symptoms and objective manifestations are addressed by the rating criteria under which such disabilities are rated.  The Veteran reports and the medical evidence shows fatigue, stiffness, tenderness, flare-ups, recurrent painful motion, edema, weakness, and pain, including severe pain in his right ankle.  He also reports fatigue, stiffness, weakness, pain, flare-ups, atrophy, decreased speed of joint motion, problems with lifting, carrying, reaching, and upper arm strength for the left shoulder.  The medical evidence also revealed shoulder atrophy.  The Board recognizes that these symptoms, which result in painful limitation of motion, are contemplated by the schedular criteria.  There are no additional symptoms of his right ankle and left shoulder disabilities that are not addressed by the rating schedule.  To the extent that the Veteran reported symptoms of numbness and tingling with respect to his left upper extremity, the Board notes that the medical evidence shows that these symptoms are attributable to a cervical spine disability and not the service-connected shoulder disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

A letter from the AMC dated in January 2008 apprised the Veteran of the information and evidence necessary to establish his claim for increased rating for his right ankle and left shoulder.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates in the letter dated in January 2008.  Dingess/Hartman, 19 Vet. App. 473.  The issues were thereafter readjudicated by way of a supplemental statement of the case dated in January 2010.  

In December 2007 and June 2010, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records were associated with the claims folder and the Veteran was accorded another VA examination on remand.  The VA examiner conducted a thorough examination and recorded range of motion measurements, which considered the degree of severity of pain and provided sufficient information such that the Board's determination is an informed one.  Accordingly, the examination was adequate.  In sum, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  Private treatment records have also been associated with the claims folder.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability evaluation in excess of 30 percent for residuals of a fracture of the right medial malleolus is denied.

Entitlement to a disability evaluation in excess of 20 percent for residuals of a left shoulder injury with traumatic arthritis is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


